*656
ORDER

PER CURIAM.
Big Boy Steel Erection Company (“Employer”) appeals the decision of the Labor and Industrial Relations Commission (“LIRC”) to award Russell Thompson (“Employee”) permanent total disability benefits and payment of medication costs for the remainder of his life to be paid by Employer.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).